DETAILED ACTION

Preliminary Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
This application is a continuation-in-part of application no. 16/574,324 filed 09/18/2019 now U.S. Patent 11,010,120 which claims the benefit of application on. 62/735,498 filed 09/24/2018.

Claim Objections
Claim 10 is objected to because of the following informalities:
Claim 10 recites, “The graphical display of claim 7, further comprising said ribbon cable providing for a pixelated image display each of lighting, image set and control,” and seems to form an incomplete English sentence.  In particular the section, “…comprising said ribbon cable providing for a pixelated image display each of lighting, image set…” seems to require some further revision.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeJonge (U.S. Publication 2003/0029261) and Kazyaka (U.S. Publication 2010/0013621).
In reference to claim 1, DeJonge discloses a graphical display integrated into a vehicle shifter assembly (see paragraphs 7, 27, 29-33, 37 and Figures 2-6 and 8 wherein DeJonge disclose a shifter apparatus for shifting a transmission having a plurality of gear positions.  DeJonge discloses the shifter including a base and driver interface module attached to the base and moveable to multiple positions to indicate a desire to shift the transmission into a plurality of gear positions.  DeJonge discloses the shifter comprising a display that indicates the gear positions.  DeJonge discloses the driver interface module as a knob that is movable and that is attached to a center stud with a slot for receiving a ribbon cable for the display, the knob connected to an encoder which is further connected to an electronic circuit.  Note, the Examiner interprets the shifter apparatus of DeJonge equivalent to Applicant’s “vehicle shifter assemble.”), comprising:
a body integrated into a vehicle passenger compartment (see paragraph 35 and #93, 94 of Figures 1-2 wherein DeJonge discloses the shifter apparatus configured with a pair of identical covers (“lid”) which cover the driver interface module (“main body”).  DeJonge discloses the shifter located in a vehicle console of the vehicle.);

a top cover secured over said body and supporting a rotary shifter knob in communication with a shifter mechanism contained within said body (see paragraphs 27, 29, 31, 35, #93, 94 of Figures 1-2 and Figures 3, 6 and 8 wherein DeJonge discloses the shifter apparatus configured with a pair of identical covers (“lid”) which cover the driver interface module (“main body”).  DeJonge discloses the shifter comprising a moveable knob movable to multiple positions to indicate a desire to shift the transmission into a plurality of gear positions.  DeJonge discloses the knob rotatable to the multiple positions.);
a window configured within said top cover outside of said rotary shifter knob which supports a display screen integrating one or more illuminating components for illustrating a shifter position (see paragraphs 27, 33 and Figures 4, 6 and 8 wherein DeJonge discloses an embodiment of the invention which includes the knob and a display having a window located outside the knob along a bezel cover.  DeJonge explicitly discloses the display comprised as an LED display for lighting up the window with the appropriately selected gear position, e.g. “P”, “R” “N” D” “2” “1” etc.. Note, it is clear the LED display at least inherently comprises “one or more illuminating components.”);
a harness extending from said illuminating components to said printed circuit board and including at least a ribbon cable with power lines in order to receive signals for selectively illuminating a selected one or more of said illuminating components to represent a selected gear shift position of the vehicle (see paragraphs 27, 33, 34, 37 and Figures 4, 6, 8 wherein DeJonge discloses the driver interface module/knob attached to a center stud with a slot for receiving a 
Although DeJonge discloses the shifter comprising a harness, via the ribbon cable, and inherently a connector, DeJonge does not explicitly disclose the ribbon cable as explicitly comprising power lines.  Kazyaka discloses a motor vehicle control apparatus and display such that the control apparatus is a gear shifter with an integrated illuminated display (see paragraphs 1, 39 and Figures 2-4).  Kazyaka discloses the shifter comprising a circuit board with a data transmission cable comprising an end connector (see paragraph 40 and Figure 3).  Kazyaka further discloses the shifter comprising additional wires/conductors for connection to power, ground and auxiliary data lines for a sensor ring circuit board (see at least paragraph 42 and Figure 3).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement the additional wiring in the shifter of Kazyaka with the shifter apparatus of DeJonge in order to allow for additional indicia and/or sensor data to be communicated to/from the shifter assembly and vehicle (see for example paragraph 42 of Kazyaka) thereby allowing for a greater user friendly vehicle operating experience.
In reference to claim 2, DeJonge and Kazyaka disclose all of the claim limitations as applied to claim 1 above.  DeJonge discloses the shifter located in a vehicle console of the vehicle (see at least Figures 1-3).
In reference to claim 3, DeJonge and Kazyaka disclose all of the claim limitations as applied to claim 1 above.  DeJonge explicitly discloses the display comprised as an LED display 
In reference to claim 6, DeJonge and Kazyaka disclose all of the claim limitations as applied to claim 3 above.  Kazyaka discloses the shifter comprising additional wires/conductors for connection to power, ground and auxiliary data lines for a sensor ring circuit board (see at least paragraph 42 and Figure 3).  
In reference to claim 11, DeJonge and Kazyaka disclose all of the claim limitations as applied to claim 1 above.  Although DeJonge discloses the display comprised as an LED display for lighting up the window with the appropriately selected gear position, e.g. “P”, “R” “N” D” “2” “1” etc. via the control of the electronic circuit and Kazyaka discloses the display comprising an acrylic lens for diffusing light of the display (see paragraph 40), neither DeJonge or Kazyaka explicitly disclose the window creating an enlarged depiction for the display.  It is well known in the art of computer display hardware/processing to use some sort of optics/lens with the display to enlarge the output of the display.  Using a lens/optics with a display allows for different effects to be applied to the output produced by the display thereby allowing for characterized/customized output (Official Notice).  It would have been obvious to one of ordinary skill in the art for DeJonge and Kazyaka who teach the display comprising a window/lens, to integrate a lens/optics in order to enlarge the display output because it is well known in the art that using a lens/optics with a display allows for different effects to be applied 
In reference to claim 12, DeJonge and Kazyaka disclose all of the claim limitations as applied to claim 1 above.  Although DeJonge explicitly discloses the electronic circuit to comprise a memory and controller, among other devices, to control the LED display when a change in gear selection is performed, none of DeJonge nor Kazyaka explicitly disclose the microcontroller in communication with the display using, “a serial communication protocol not limited to any of LIN, SPI and I2C…”  It is clear that the controller and LED display of DeJonge at least inherently communicate however the exact protocol utilized is not disclosed by DeJonge.  At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to implement a particular protocol for communication between devices.  Applicant has not disclosed that utilizing a serial communication for such a protocol provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the teachings of DeJonge and Kazyaka because the exact protocol chosen for communication between devices is a matter of engineering design choice to which is preferred by the inventor and/or to that which best suits the application at hand.  Therefore, it would have been obvious to one of ordinary skill in this art to modify DeJonge and Kazyaka to obtain the invention as specified in claim 12.  Further, the Examiner points to the exact language of the limitation, “a serial communication protocol not limited to any of LIN, SPI and I2C…”  which itself is a non-limiting limitation as it basically only requires a serial communication and does not require any particulars of the LIN, SPI or I2C listed protocols due to the “not limited to” phrase.

In reference to claim 14, DeJonge and Kazyaka disclose all of the claim limitations as applied to claim 1 above.  Although DeJonge explicitly discloses the electronic circuit to .
Claims 4-5, 7-10 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeJonge (U.S. Publication 2003/0029261), Kazyaka (U.S. Publication 2010/0013621) and further in view of Gencyuz et al. (U.S. Patent 7,847,680).
In reference to claim 4, DeJonge and Kazyaka disclose all of the claim limitations as applied to claim 1 above.  Although DeJonge also discloses that any other type, besides LED, of display capable of indicating a gear position to the driver can be utilized (see paragraph 33), none of DeJonge nor Kazyaka specifically recite utilizing either a TFT or OLED type display.  Gencyuz et al. discloses a moto vehicle gear selector that comprises a variable display integral with the selector, the display in the form of an LCD, TFT, LED, OLED, CRT, or the like (see column 1, lines 43-46, column 2, lines 47-52 and Figure 1).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement the variable display gear selector display technologies of Gencyuz et al. utilizing the gear shifter apparatus and techniques of DeJonge and Kazyaka in order to allow for more information to be displayed to the user such as messages, alerts, etc. thereby enhancing the driving experience (see column 1, lines 27-34 of Gencyuz et al.).
In reference to claim 5, DeJonge and Kazyaka disclose all of the claim limitations as applied to claim 1 above.  Although DeJonge also discloses that any other type, besides LED, of display capable of indicating a gear position to the driver can be utilized (see paragraph 33), none of DeJonge nor Kazyaka specifically recite utilizing either LCD elements with LED backlight elements as a display.  Gencyuz et al. discloses a moto vehicle gear selector that comprises a variable display integral with the selector, the display in the form of an LCD, TFT, LED, OLED, CRT, or the like (see column 1, lines 43-46, column 2, lines 47-52 and Figure 1).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention 
In reference to claim 7, DeJonge, Kazyaka and Gencyuz et al. disclose all of the claim limitations as applied to claim 4 above.  Kazyaka discloses the shifter comprising a circuit board with a data transmission cable comprising an end connector (see paragraph 40 and Figure 3).  Kazyaka discloses the shifter comprising additional wires/conductors for connection to power, ground and auxiliary data lines for a sensor ring circuit board (see at least paragraph 42 and Figure 3).  

In reference to claim 9, DeJonge, Kazyaka and Gencyuz et al. disclose all of the claim limitations as applied to claim 8 above.  DeJonge discloses the driver interface module/knob attached to a center stud with a slot for receiving a ribbon cable for the display, the knob connected to an encoder which is further connected to an electronic circuit (see paragraphs 33, 34, 37 and Figures 4, 6, 8).  DeJonge explicitly discloses the electronic circuit to comprise a memory and controller, among other devices, to control the display when a change in gear selection is performed (see paragraphs 33, 34, 37 and Figures 4, 6, 8).  Kazyaka discloses the shifter comprising additional wires/conductors for connection to power, ground and auxiliary data lines for a sensor ring circuit board (see at least paragraph 42 and Figure 3).  
In reference to claim 10, DeJonge, Kazyaka and Gencyuz et al. disclose all of the claim limitations as applied to claim 7 above.  DeJonge discloses the driver interface module/knob attached to a center stud with a slot for receiving a ribbon cable for the display, the knob connected to an encoder which is further connected to an electronic circuit (see paragraphs 33, 34, 37 and Figures 4, 6, 8).  DeJonge explicitly discloses the electronic circuit to comprise a 
In reference to claim 15, DeJonge, Kazyaka and Gencyuz et al. disclose all of the claim limitations as applied to claim 7 above.  Kazyaka discloses the shifter comprising a circuit board with a data transmission cable comprising an end connector (see paragraph 40 and Figure 3).  Kazyaka discloses the shifter comprising additional wires/conductors for connection to power, ground and auxiliary data lines for a sensor ring circuit board (see at least paragraph 42 and Figure 3).  As can be seen in at least Figures 5 and 6 of Kazyaka, Kazyaka discloses multiple wires connecting to each of the illuminated elements or more specifically LEDs (see also paragraphs 39 and 48).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Antonio Caschera whose telephone number is (571) 272-7781.  The examiner can normally be reached Monday-Friday between 6:30 AM and 2:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jennifer Mehmood, can be reached at (571) 272-2976. 

Any response to this action should be mailed to:
		Mail Stop ____________
		Commissioner for Patents                 

Alexandria, VA 22313-1450
or faxed to:
		571-273-8300 (Central Fax)
	
See the listing of “Mail Stops” at http://www.uspto.gov/patents/mail.jsp and include the appropriate designation in the address above.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (571) 272-2600.


/Antonio A Caschera/
Primary Examiner, Art Unit 2612
9/17/21